387 F. Supp. 2d 1363 (2005)
In re SIERRA WIRELESS, INC., SECURITIES LITIGATION
No. MDL-1696.
Judicial Panel on Multidistrict Litigation.
August 22, 2005.
*1364 Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, D. LOWELL JENSEN, J. FREDERICK MOTZ,[*] ROBERT L. MILLER, Jr., KATHRYN H. VRATIL and DAVID R. HANSEN, Judges of the Panel.

TRANSFER ORDER
WM. TERRELL HODGES, Chairman.
This litigation currently consists of nine actions listed on the attached Schedule A and pending in two districts as follows: seven actions in the Southern District of New York and two actions in the Southern District of California. Plaintiff in one of the Southern District of New York actions moves the Panel, pursuant to 28 U.S.C. § 1407, for an order centralizing this litigation in the Southern District of New York. All responding parties, consisting of plaintiff in another Southern District of New York action and several proposed lead plaintiffs, support the motion for Section 1407 centralization.
On the basis of the papers filed and hearing session held, the Panel finds that these nine actions involve common questions of fact, and that centralization under Section 1407 in the Southern District of New York will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. These actions are putative class actions that share factual questions arising from alleged misrepresentations or omissions concerning the financial condition of defendant Sierra Wireless, Inc. Centralization under Section 1407 is necessary in order to eliminate duplicative discovery, prevent inconsistent pretrial rulings (especially with respect to questions of class certification), and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the Southern District of New York is an appropriate transferee forum for this litigation. The Southern District of New York i) contains the majority of the actions, including the *1365 first-filed action; and ii) enjoys the support of all responding parties.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on the attached Schedule A and pending in the Southern District of California are transferred to the Southern District of New York and, with the consent of that court, assigned to the Honorable Sidney H. Stein for coordinated or consolidated pretrial proceedings with the actions pending in that district and listed on Schedule A.

SCHEDULE A
MDL-1696  In re Sierra Wireless, Inc., Securities Litigation
Southern District of California
W. Robert Goodman v. Sierra Wireless, Inc., et al., C.A. No. 3:05-262
Milton A. Karetas v. Sierra Wireless, Inc., et al., C.A. No. 3:05-270
Southern District of New York
J. John Lawler v. David B. Sutcliffe, et al., C.A. No. 1:05-1299
Gail Beach v. Sierra Wireless, Inc., et al., C.A. No. 1:05-1797
Jonathan Epstein v. Sierra Wireless, Inc., et al., C.A. No. 1:05-1924
Candido M. Rodrigues v. Sierra Wireless, Inc., et al., C.A. No. 1:05-1925
Kenneth Bender v. David B. Sutcliffe, et al., C.A. No. 1:05-2304
Frederick A. Nuttall v. Sierra Wireless, Inc., et al., C.A. No. 1:05-2378
Jonathan B. Rodnon v. David B. Sutcliffe, et al., C.A. No. 1:05-3029
NOTES
[*]   Judge Motz took no part in the decision of this matter.